PER CURIAM.
Omar A. Mudie seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000). We have reviewed the record and the district court’s opinion and find no reversible error.* Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Mudie, Nos. CR-94-77, CA-99-131 (E.D. Va. June 30, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Mudie alleges for the first time on appeal that his sentence was illegal under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Even if this claim were properly before the court, Mudie was not sentenced above the statutory maximum for the offense of conviction. As a result, the sentence does not implicate the concerns raised in Apprendi. United States v. Angle, 230 F.3d 113 (4th Cir.2000), petition for rehearing filed, Oct. 26, 2000 (No. 96-4662).